Citation Nr: 0602672	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  04-37 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for residuals of a L1-L3 fusion of the lumbosacral 
spine.  

2.  Entitlement to an effective date prior to September 10, 
2002, for the award of a total disability rating based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to April 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which awarded the veteran a 
disability rating increase from 40 to 50 percent for his 
disability of the lumbosacral spine.  He responded by filing 
a timely notice of disagreement regarding his assigned 
rating, and was sent a statement of the case by the RO.  He 
then filed a timely VA Form 9 and checked the box noting he 
wanted to appeal the issues listed on the statement of the 
case.  In October 2003, the veteran testified regarding this 
issue on appeal before a decision review officer seated at 
the RO.  

This appeal also arises from an April 2004 rating decision 
which awarded the veteran a total disability rating based on 
individual unemployability, effective from September 10, 
2002.  He responded with a notice of disagreement regarding 
the effective date assigned for this award, and was sent a 
statement of the case.  He then filed a timely VA Form 9, 
perfecting his appeal of this issue.  

In August 2005, the veteran testified at a hearing on appeal 
via video conference before the undersigned Veterans Law 
Judge.  A copy of the hearing transcript is in the record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.



REMAND

As was noted in the introduction, the veteran initiated and 
subsequently perfected an appeal of the October 2000 rating 
decision denying a rating in excess of 50 percent for his 
lumbosacral spine disability.  As the veteran has not 
withdrawn this appeal, it remains pending.  However, the RO 
has not issued a supplemental statement of the case since his 
2003 medical examinations, or considered the veteran's 
increased rating claim in light of the revised criteria for 
spinal disabilities.  See 68 Fed. Reg. 51454-58 (August 27, 
2003) (implemented at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-43).  Therefore, this appeal must be remanded for 
consideration of this issue in light of the new medical 
evidence and revised schedular criteria regarding spinal 
disabilities.  

Significantly, the criteria for the evaluation of spinal 
disabilities were modified.  When a law or regulation changes 
while an appeal is pending, the version most favorable to the 
claimant applies, absent legislative intent to the contrary.  
See Dudnick v. Brown, 10 Vet. App. 79 (1997).  Revised 
statutory or regulatory provisions, however, may not be 
applied to any time period before the effective date of the 
change.  See 38 U.S.C.A. § 7104(c) (West 2002); VAOPGCPREC. 
3-2000 (April 10, 2000); Rhodan v. West, 12 Vet. App. 55, 57 
(1998).  Consideration of the revised criteria must be 
afforded the veteran in the evaluation of his claim.  

Finally, as was noted in the introduction, the veteran has 
also perfected an appeal of the issue of entitlement to an 
effective date prior to September 10, 2002, for the award of 
a total disability rating based on individual 
unemployability.  However, because this issue is inextricably 
intertwined with his claim for an increased rating for his 
lumbosacral spine disability, it will be deferred pending 
resolution of the increased rating claim.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  In determining the date 
of the veteran's claim for a total disability rating based on 
individual unemployability, the RO is reminded that the 
United States Court of Appeals for Veterans Claims (Court) 
has held that prior increased rating claims may also be 
construed as informal unemployability claims.  See Norris v. 
West, 12 Vet. App. 413 (1999).  

Therefore, in light of the above, this claim is remanded for 
the following additional development:  

1.  The veteran should be scheduled for 
a VA orthopedic examination in order to 
determine the disability resulting from 
his service-connected fusion of the 
lumbosacral spine.  The claims file 
should be reviewed by the examiner in 
conjunction with the examination, and 
the examiner should note such review for 
the record.  The examination should 
include full range of motion studies, x-
rays, and any other tests considered 
necessary by the examiner.  The examiner 
should provide ranges of motion for the 
thoracolumbar spine, reflecting forward 
flexion, extension, left and right 
lateral flexion, and left and right 
rotation.  In testing range of motion of 
the veteran's thoracolumbar spine, the 
examiner should note if the veteran has 
any additional limitation of motion due 
to such factors as weakness, 
fatigability, incoordination, restricted 
movement, or pain on motion.  The 
examiner should also determine the 
frequency and duration of any 
incapacitating episodes resulting from 
the veteran's lumbosacral spine 
disability.  Any other disability, to 
include any neurological disability, 
resulting from the veteran's lumbosacral 
fusion also should be noted.  The 
medical basis for all opinions expressed 
should also be given.  

2.  Thereafter, the RO should again 
consider the veteran's claim for a 
higher disability rating for his fusion 
of the lumbosacral spine and an earlier 
effective date for the award of a total 
disability rating based on individual 
unemployability, in light of the 
additional evidence added to the record.  
In reconsidering the veteran's increased 
rating claim, the RO must consider both 
the old and new rating criteria.  
Additionally, the decision reached by 
the Court in Norris, supra, should be 
considered regarding an earlier 
effective date for the award of a total 
rating based on individual 
unemployability.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2005) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


